DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-20 defines a storage medium embodying functional descriptive material. However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). That is, the scope of the presently claimed storage medium can range from paper on which the program is written, to a program simply contemplated and memorized by a person. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation; the scope of a "storage medium” covers a signal per se. In order to overcome the 101, the "storage medium” should be changed to include a "non-transitory storage medium".  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Patent Application Publication 2017/0195549) in view of Zhao et al. (U.S. Patent Application Publication 2018/0115721).
Regarding claim 1, Cao et al. discloses a control device comprising: a processor (Fig. 7 – processor 706; Fig. 12 – processing unit 1204; paragraph [0005] – one or more processor; paragraph [0331] – the system 1200 can include a sensing module 1202, processing unit 1204, non-transitory computer readable medium 1206, control module 1208, and communication module 1210); and a storage medium storing instructions that, when executed by the processor (Fig. 12 – processing unit 1204; paragraph [0331] – the system 1200 can include a sensing module 1202, processing unit 1204, non-transitory computer readable , cause the processor to: control an imaging device to capture a plurality of images while an imaging direction of the imaging device is changing (Fig. 3; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; paragraph [0262] – a position of the imaging device with respect to three degrees of freedom (e.g., longitude, latitude, altitude), and/or an orientation of the imaging device with respect to three degrees of freedom (e.g., roll angle, pitch angle, yaw angle); paragraph [0276] – step 340 can further include determining a rate at which one or more parameters should be modified; paragraph [0277] – in step 350, image data is generated using the imaging device with the modified one or more parameters determined in 340); determine a target imaging direction of the imaging device that satisfies a predetermined condition based on the plurality of images (Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct .  However, Cao et al. fails to disclose control the imaging device to perform additional image capturing while further changing the imaging direction, including: performing image capturing at a first image capture angle rate while the imaging direction is in a first angle range not including the target imaging direction; and performing image capturing at a second image capture angle rate while the imaging direction is in a second angle range including the target imaging direction, the second image capture angle rate corresponding to more images captured per unit angle than the first image capture angle rate.
a control device comprising: control the imaging device to perform additional image capturing while further changing the imaging direction, including: performing image capturing at a first image capture angle rate while the imaging direction is in a first angle range not including the target imaging direction (paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform controller 103 can comprise a focus adjustment unit 1031 to zoom the camera 101 and a speed adjustment unit 1032 to control the platform 102, thereby controlling the rotating speed of the camera 101; paragraph [0018] – the rotating speed of the camera 101 is adjusted to be inversely proportional to the current zoom magnification of the camera 101 – thereby, the rotating speed decreases with the increasing of the current zoom magnification; paragraph [0021] – the image data signals obtained by the camera 101 can be transmitted to the platform controller 103 and/or the flight controller 104 – the platform controller 103 and/or the flight controller 104 can then transmit the image data signals to the wireless communication device 105 – the wireless communication device 105 can then transmit the image data signals to a wireless communication module comprised by the remote controller 106 through the wireless ; and performing image capturing at a second image capture angle rate while the imaging direction is in a second angle range including the target imaging direction, the second image capture angle rate corresponding to more images captured per unit angle than the first image capture angle rate (paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform controller 103 can comprise a focus adjustment unit 1031 to zoom the camera 101 and a speed adjustment unit 1032 to control the platform 102, thereby controlling the rotating speed of the camera 101; paragraph [0018] – the rotating speed of the camera 101 is adjusted to be inversely proportional to the current .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included changing the image capture angle rate while the imaging direction is in different angles as disclosed by Zhao et al. in the device disclosed by Cao et al. in order to provide high quality images of the target.
2, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the instructions further cause the processor to determine the target imaging direction based on a contrast evaluation value derived from the plurality of images (Cao et al.: Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of distances, and selects the optical configuration that produces the largest contrast value in the image data).
Regarding claim 3, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the instructions further cause the processor to control the imaging device to rotate around a point to change the imaging direction (Cao et al.: Fig. 2; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; Zhao et al.: Fig. 3; paragraph [0012] – the platform 102 is configured to carry and .
Regarding claim 4, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein: the imaging device includes a focus lens and a lens controller controlling a lens position of the focus lens (Cao et al.: Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of distances, and selects the optical configuration that produces the largest contrast value in the image data; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; paragraph [0262] – a position of the imaging device with respect to three degrees of freedom (e.g., longitude, latitude, altitude), and/or an orientation of the imaging device with respect to three degrees of freedom (e.g., roll angle, pitch angle, yaw angle); paragraph [0276] – step 340 ; and the instructions further cause the processor to: change, via the lens controller, the lens position of the focus lens within a predetermined lens position range while the imaging direction of the imaging device is changing and cause the imaging device to capture the plurality of images (Cao et al.: Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of distances, and selects the optical configuration that produces the largest contrast value in the image data; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that ; determine the target imaging direction and a distance to an object present in the target imaging direction based on a contrast evaluation value derived from the plurality of images (Cao et al.: Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of ; and control, via the lens controller and while the imaging direction is in the first angle range, the lens position of the focus lens at a predetermined lens position and cause the imaging device to perform image capturing at the first image capture angle rate, and control, via the lens controller and while the imaging direction is in the second angle range, the lens position of the focus lens at a lens position determined based on the distance to the object and cause the imaging device to perform imaging capturing at the second image capture angle rate (Cao et al.: Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of distances, and selects the optical configuration that produces the largest contrast value in the image data; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; paragraph [0262] – a position of the imaging device with respect to three degrees of freedom (e.g., longitude, latitude, altitude), and/or an orientation of the imaging device with respect to three degrees of freedom (e.g., roll angle, pitch angle, yaw angle); paragraph [0276] – step 340 can further include determining a rate at which one or more parameters should be modified; paragraph [0277] – in step 350, image data is generated using the imaging device with the modified one or more parameters determined in 340; Zhao et al.: paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected .
Regarding claim 5, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the instructions further cause the processor to control an image capture angle rate of the imaging device by controlling a frame rate of the imaging device or a rotation speed of the imaging device (Zhao et al.: paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform controller 103 can comprise a focus adjustment unit 1031 to zoom the camera 101 and a speed adjustment unit 1032 to control the platform 102, thereby controlling the rotating speed of the camera 101; paragraph [0018] – the rotating speed of the camera 101 is adjusted to be inversely proportional to the current zoom magnification of the camera 101 – thereby, the rotating speed decreases with the increasing of the current zoom magnification; paragraph [0021] – the image data signals obtained by the camera 101 can be transmitted to the platform controller 103 and/or the flight controller 104 – the platform controller 103 and/or the flight controller 104 can then transmit the image data signals to the wireless communication device 105 – the wireless communication device 105 can then .
Regarding claim 6, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the second image capture angle rate is zero (Cao et al.: paragraph [0227] – a camera is initially focused on the target object while the UAV is substantially stationary (e.g., on the ground or hovering in place); paragraph [0244]; if the target object becomes stationary, the camera would not need to move in order to track the object).
Regarding claim 7, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the instructions further cause the processor to generate a composite image based on first images captured while the imaging device is in the first angle range and second images captured while the imaging device is in the second angle range (Cao et al.: Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0229] – the image data generated by an imaging device can include one or more images, which may be static images, dynamic images, or suitable combinations; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of distances, and selects the optical configuration that produces the largest contrast value in the image data; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; paragraph [0262] – a position of the imaging device with respect to three degrees of freedom (e.g., longitude, latitude, altitude), and/or an orientation of the imaging device with respect to three degrees of freedom (e.g., roll angle, pitch angle, yaw angle); paragraph [0276] – step 340 can further include determining a rate at which one or more parameters should be modified; paragraph [0277] – in step 350, image data is generated .
Regarding claim 8, Cao et al. in view of Zhao et al. discloses an imaging device comprising: the control device of claim 1 (see the rejection of claim 1 above); and an image sensor controlled by the control device (Cao et al.:  paragraph [0229] – an imaging device may include an image sensor that generates electrical signals in response to wavelengths of light, such as a charge-coupled device (CCD) sensor, a complementary metal-oxide-semiconductor (CMOS) sensor, and the like).
Regarding claim 9, Cao et al. in view of Zhao et al. discloses a mobile object comprising: the imaging device of claim 8 (see the rejection of claim 8 above); and a support mechanism configured to support the imaging device and control an attitude of the imaging device (Cao et al.: Fig. 2; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; Zhao et al.: Fig. 3; paragraph [0012] – the platform 102 is configured to carry and rotate (e.g., to change an orientation of) the camera 101 - the platform 102 can be a gimbal or a gimbal assembly).
Regarding claim 10, Cao et al. discloses a control device comprising: a processor (Fig. 7 – processor 706; Fig. 12 – processing unit 1204; paragraph [0005] – one or more processor; paragraph [0331] – the system 1200 can include ; and a storage medium storing instructions that, when executed by the processor (Fig. 12 – processing unit 1204; paragraph [0331] – the system 1200 can include a sensing module 1202, processing unit 1204, non-transitory computer readable medium 1206, control module 1208, and communication module 1210; paragraph [0333]), cause the processor to: control an imaging device to capture a plurality of images during a movement of the imaging device along a trajectory (Fig. 3; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; paragraph [0262] – a position of the imaging device with respect to three degrees of freedom (e.g., longitude, latitude, altitude), and/or an orientation of the imaging device with respect to three degrees of freedom (e.g., roll angle, pitch angle, yaw angle); paragraph [0276] – step 340 can further include determining a rate at which one or more parameters should be modified; paragraph [0277] – in step 350, image data is generated using the imaging device with the modified one or more parameters determined in 340); determine a target position of the imaging device satisfying a predetermined condition based on the plurality of images (Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or .  However, Cao et al. fails to disclose control the imaging device to perform additional image capturing while further moving along the trajectory, including: performing image capturing at a first image capture distance rate while the imaging device is in a first range of the trajectory not including the target position; and performing image capturing at a second image capture distance rate while the imaging device is in a second range of the trajectory including the target position, the second image capture distance rate corresponding to more images captured per unit movement distance than the first image capture distance rate.
Referring to the Zhao et al. reference, Zhao et al. discloses a control device comprising: control the imaging device to perform additional image capturing while further moving along the trajectory, including: performing image capturing at a first image capture distance rate while the imaging device is in a first range of the trajectory not including the target position (paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform controller 103 can comprise a focus adjustment unit 1031 to zoom the camera 101 and a speed adjustment unit 1032 to control the platform 102, thereby controlling the rotating speed of the camera 101; paragraph [0018] – the rotating speed of the camera 101 is adjusted to be inversely proportional to the current zoom magnification of the camera 101 – thereby, the rotating speed decreases with the increasing of the current zoom magnification; paragraph [0021] – the image data signals obtained by the camera 101 can be transmitted to the platform controller 103 and/or the flight controller 104 – the platform controller ; and performing image capturing at a second image capture distance rate while the imaging device is in a second range of the trajectory including the target position, the second image capture distance rate corresponding to more images captured per unit movement distance than the first image capture distance rate (paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included changing the 
Regarding claim 11, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 10 including that wherein the instructions further cause the processor to determine the target position based on a contrast evaluation value derived from the plurality of images (Cao et al.: Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of distances, and selects the optical configuration that produces the largest contrast value in the image data).
Regarding claim 12, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 10 including that wherein the instructions further cause the processor to generate a composite image based on first images captured while the imaging device is in the first range and second images captured while the imaging device is in the second range (Cao et al.: Fig. 3; paragraph [0014] - the spatial .
13, Cao et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claim 10 including that wherein the instructions further cause the processor to control a number of images captured by the imaging device per unit movement distance by controlling a frame rate of the imaging device or a moving speed of the imaging device (Zhao et al.: paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform controller 103 can comprise a focus adjustment unit 1031 to zoom the camera 101 and a speed adjustment unit 1032 to control the platform 102, thereby controlling the rotating speed of the camera 101; paragraph [0018] – the rotating speed of the camera 101 is adjusted to be inversely proportional to the current zoom magnification of the camera 101 – thereby, the rotating speed decreases with the increasing of the current zoom magnification; paragraph [0021] – the image data signals obtained by the camera 101 can be transmitted to the platform controller 103 and/or the flight controller 104 – the platform controller 103 and/or the flight controller 104 can then transmit the image data signals to the wireless communication device 105 – the wireless communication device 105 can then transmit the image data signals to a wireless communication module comprised by the remote controller 106 through the . 
Regarding claim 14, Cao et al. in view of Zhao et al. discloses an imaging device comprising: the control device of claim 10 (see the rejection of claim 10 above); and an image sensor controlled by the control device (Cao et al.:  paragraph [0229] – an imaging device may include an image sensor that generates electrical signals in response to wavelengths of light, such as a charge-coupled device (CCD) sensor, a complementary metal-oxide-semiconductor (CMOS) sensor, and the like).
Regarding claim 15, Cao et al. in view of Zhao et al. discloses a mobile object comprising: the imaging device of claim 14 (see the rejection of claim 14 above); and a support mechanism configured to support the imaging device and control an attitude of the imaging device (Cao et al.: Fig. 2; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – .
Regarding claim 16, Cao et al. discloses a control device comprising: a processor (Fig. 7 – processor 706; Fig. 12 – processing unit 1204; paragraph [0005] – one or more processor; paragraph [0331] – the system 1200 can include a sensing module 1202, processing unit 1204, non-transitory computer readable medium 1206, control module 1208, and communication module 1210); and a storage medium storing instructions that, when executed by the processor (Fig. 12 – processing unit 1204; paragraph [0331] – the system 1200 can include a sensing module 1202, processing unit 1204, non-transitory computer readable medium 1206, control module 1208, and communication module 1210; paragraph [0333]), cause the processor to: control a measuring device to measure a plurality of measurement values during a change of a measurement direction of the measuring device, the measuring device being configured to measure an object present in an imaging direction of an imaging device (Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active ; determine a target measurement direction of the measuring device satisfying a predetermined condition based on the plurality of measurement values (Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., .  However, Cao et al. fails to disclose control the imaging device to perform image capturing while changing the imaging direction corresponding to the change of the measurement direction, including: performing image capturing at a first image capture angle rate while the imaging direction is in a first angle range not including the target measurement direction; and performing image capturing at a second image capture angle rate while the imaging direction is in a second angle range including the target measurement direction, the second image capture angle rate corresponding to more images captured per unit angle than the first image capture angle rate.
Referring to the Zhao et al. reference, Zhao et al. disclose a control device comprising: control the imaging device to perform image capturing while changing the imaging direction corresponding to the change of the measurement direction, including: performing image capturing at a first image capture angle rate while the imaging direction is in a first angle range not including the target measurement direction (paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform controller 103 can comprise a focus adjustment unit 1031 to zoom the camera 101 and a speed adjustment unit 1032 to control the platform 102, thereby controlling the rotating speed of the camera 101; paragraph [0018] – the rotating speed of the camera 101 is adjusted to be inversely proportional to the current zoom magnification of the camera 101 – thereby, the rotating speed decreases with the increasing of the current zoom magnification; paragraph [0021] – the image data signals obtained by the camera 101 can be transmitted to the platform controller 103 and/or the flight controller 104 – the platform controller 103 and/or the flight controller 104 can then transmit the image data signals to the wireless communication device 105 – the wireless ; and performing image capturing at a second image capture angle rate while the imaging direction is in a second angle range including the target measurement direction, the second image capture angle rate corresponding to more images captured per unit angle than the first image capture angle rate (paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform controller 103 can comprise a focus adjustment unit 1031 to zoom the camera 101 and a speed adjustment unit 1032 to control the platform 102, .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included changing the image capture angle rate while the imaging direction is in different angles as 
Regarding claim 17, Cao et al. in view of Zhao et al. discloses an imaging device comprising: the control device of claim 16 (see the rejection of claim 16 above); and an image sensor controlled by the control device (Cao et al.:  paragraph [0229] – an imaging device may include an image sensor that generates electrical signals in response to wavelengths of light, such as a charge-coupled device (CCD) sensor, a complementary metal-oxide-semiconductor (CMOS) sensor, and the like).
Regarding claim 18, Cao et al. in view of Zhao et al. discloses a mobile object comprising: the imaging device of claim 17 (see the rejection of claim 17 above); and a support mechanism configured to support the imaging device and control an attitude of the imaging device (Cao et al.: Fig. 2; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; Zhao et al.: Fig. 3; paragraph [0012] – the platform 102 is configured to carry and rotate (e.g., to change an orientation of) the camera 101 - the platform 102 can be a gimbal or a gimbal assembly).
Regarding claim 19, Cao et al. discloses a control device comprising: a processor (Fig. 7 – processor 706; Fig. 12 – processing unit 1204; paragraph [0005] – one or more processor; paragraph [0331] – the system 1200 can include ; and a storage medium storing instructions that, when executed by the processor (Fig. 12 – processing unit 1204; paragraph [0331] – the system 1200 can include a sensing module 1202, processing unit 1204, non-transitory computer readable medium 1206, control module 1208, and communication module 1210; paragraph [0333]), cause the processor to: control a measuring device to measure a plurality of measurement values during a movement of the measuring device along a trajectory (Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of distances, and selects the optical configuration that produces the largest contrast value in the image data; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; paragraph [0262] – a position of the imaging device ; determine a target measurement position of the measuring device satisfying a predetermined condition based on the plurality of measurement values (Fig. 3; paragraph [0014] - the spatial relationship between the movable object and the target object comprises a distance between the movable object and the target object – one or more processors are further configured to determine the distance between the movable object and the target object; paragraph [0236] – the autofocusing method may be an active autofocusing method utilizing a separate sensor (e.g., an ultrasonic sensor, an infrared sensor) to measure the distance from the imaging device to the target object in order to determine the correct focus – for instance, contrast detection autofocusing varies the focus over a range of distances, and selects the optical configuration that produces the largest contrast value in the image data; paragraph [0239] – an imaging device can be mounted to a movable object via a carrier that permits motion of the imaging device relative to the movable object – the carrier can be a gimbal assembly that permits rotation of the imaging device relative to the movable object along a roll axis, pitch axis, and/or yaw axis; paragraph [0262] – a position of the imaging device with respect to three degrees .  However, Cao et al. fails to disclose control an imaging device to perform image capturing while moving along the trajectory, including: performing image capturing at a first image capture distance rate while the imaging device is in a first range of the trajectory not including the target measurement position; and performing image capturing at a second image capture distance rate while the imaging device is in a second range of the trajectory including the target measurement position, the second image capture distance rate corresponding to more images captured per unit movement distance than the first image capture distance rate.
Referring to the Zhao et al. reference, Zhao et al. discloses a control device comprising: control an imaging device to perform image capturing while moving along the trajectory, including: performing image capturing at a first image capture distance rate while the imaging device is in a first range of the trajectory not including the target measurement position (paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph ; and performing image capturing at a second image capture distance rate while the imaging device is in a second range of the trajectory including the target measurement position, the second image capture distance rate corresponding to more images captured per unit movement distance than the first image capture distance rate (paragraph [0011] – the camera 101 is configured to capture images such as photos and/or videos – the camera 101 can be electronically connected to the platform controller 103, and controlled by the platform controller 103; paragraph [0013] – a rotating speed of the camera 101 can be controlled and adjusted through the platform 102 based on the current zoom magnification substantially in real-time obtained from the camera 101; paragraph [0014] – the platform controller 103 can comprise a focus adjustment unit 1031 to zoom the camera 101 and a speed adjustment unit 1032 to control the platform 102, thereby controlling the rotating speed of the camera 101; paragraph [0018] – the rotating speed of the camera 101 is adjusted to be inversely proportional to the current zoom magnification of the camera 101 – thereby, the rotating speed decreases with the increasing of the current zoom magnification; paragraph [0021] – the image data signals obtained by the camera 101 can be transmitted to the platform controller 103 and/or the flight controller 104 – the platform controller 103 and/or the flight controller 104 can then transmit the image data signals to the wireless communication device 105 – the wireless communication device 105 can then transmit the image data signals to a wireless communication module comprised by the remote controller 106 through the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included changing the image capture angle rate while the imaging direction is in different angles as disclosed by Zhao et al. in the device disclosed by Cao et al. in order to provide high quality images of the target.
Regarding claim 20, Cao et al. in view of Zhao et al. discloses an imaging device comprising: the control device of claim 19 (see the rejection of claim 19 above); and an image sensor controlled by the control device (Cao et al.:  paragraph [0229] – an imaging device may include an image sensor that generates electrical signals in response to wavelengths of light, such as a charge-coupled device (CCD) sensor, a complementary metal-oxide-semiconductor (CMOS) sensor, and the like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 29, 2021